DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Waller (US 6,019,333) in view of Ritten (US 4,719,872).
With respect to claims 1 and 4, Waller teaches a sliding mount for a marine transducer comprising a C-shaped mounting channel (Fig.2, Items 12 and 14) having a closed bottom end (Fig.2, Items 32 and 34); an mounting board (Fig.2, Item 24) having a first end and a second end, wherein the elongate mounting board is configured to slide within the C-shaped mounting channel (Figs.2 and 3); a handle (Fig.2, Item 40) at the first end of the elongate mounting board; a transducer attached to the second end of 
On the other hand, Ritten teaches a removable and reversible sliding mount for a marine device comprising a C-shaped mounting channel (Fig.5) having a closed bottom end (Fig.5) and an open top end (Fig.5); an mounting board (Fig.4, Item 22) having a first end and a second end, wherein the mounting board is configured to slide into and out of the open top end of the C-shaped mounting channel by inserting either the first end or the second end of the mounting board into the open top end of the C- shaped mounting channel (Figs.8 and 9); a handle (Fig.4, Item 14) at the first end of the elongate mounting board (Col.3, Line 3 – Col.4, Line 16).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ritten removable and reversible sliding mount configuration with the Waller design because it would permit the transducer to be used in another boats and/or environments; additionally, it would permit the transducer to be store completely out of the water in this manner providing for the transducer to be dried, prolonging its working life. 
With respect to claim 2, Waller teaches wherein the C- shaped mounting channel is defined by a backwall, two parallel flanges, and two lips (Fig.1).  
With respect to claim 3, Waller teaches wherein the C- shaped mounting channel is affixed to a transom of a boat (Fig.1, Item 100).

Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 30, 2021